GEIGER, District Judge
(after stating the facts as above).
[1] The order or decree, entered May 31, 1907, in the Holmes suit, adjudged : (1) That Dowie in his lifetime acquired, and, when the Elolmes bill was filed, held, the properties in the receiver’s possession, in trust for the church and its members, as averred in the bill; (2) that the trust estate is insolvent, burdensome, and unprofitable to1 hold, and that its and the parties’ best interests demand a sale or conversion into money for distribution among those entitled thereto; (3) that Dowie’s title was such that he could not devise or bequeath it by will, and that his interest, such as i.t was, “was intercepted and passed to the receiver herein by virtue of the conveyance made by him and the said defendant Alexander Granger * * * pursuant to the interlocutory order entered herein July 27, 1906”; (4) that Lewis (and others, trustees under the will of Dowie, then deceased, and who are complainants in the bills of review) “took and take nothing thereunder [Dowie’s will] as against” the receiver and the trust beneficiaries; (5) that Lewis and the others — trustees under Dowie’s will — be “perpetually enjoined from asserting any right, title, or interest” in any of the property described in the. bill or then in possession of the receiver; (6) that the receiver is authorized to sell all the property upon terms deemed for the best interests of the trust estate subject to confirmation, etc.; (7) that questions of distribution be reserved for further consideration.
This decree responds directly to the claims asserted by complainant in his bill, and controverted by Dowie and his codefendants in their answers. It decides the case by fixing the rights and liabilities of the parties, and determining their interest, or want of interest, in the trust estate respecting whose existence and administration the jurisdiction of the court was invoked — and it is final. Therefore as to such decree —as well as all orders preceding it — neither of the present bills of review was filed in time, and each is subject to dismissal on that ground.
[2] Manifestly, with respect to the proceedings taken after its entry, the reviewing complainants can have no concern, because, by its express terms, Dowie, their predecessor in interest and in the litigation, is adjudged not to have any interest in the subject-matter except as trustee, and that his interest, such as it was, had been surrendered by the conveyance referred to in the decree; hence his successors were likewise excluded by such decree from any interest. In other words, the decree is such that, so long as it stands, the manner of its further execution' cannot be questioned by those who are excluded from having any interest in the property affected by it.
The decree in each case is affirmed.